DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 8,544,315
Guazzo et al.
United States Patent 9,038,440
Yaberg

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-9, 19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guazzo et al.
Guazzo et al. teach a method and apparatus for testing for package leaks using a vacuum source (reference item 38), a test chamber (reference items 22 and 26) holding a package (reference item V) that is tested, and valves (reference item 37 or 43) that can selectively isolate the test chamber from the vacuum source.
et al. teach that the first isolation valve is initially closed while the vacuum pump operates.  The vacuum level in the test system up to the isolation valve (reference item 43) is about 0 mbar.  See column 9 (lines 23-28).  Guazzo et al. teach placing the package in the test chamber and evacuating air from the test chamber using the vacuum source.  This evacuation is first done by opening the first isolation valve (reference item 43) and, after a certain time, opening the second isolation valve (reference item 37).  Guazzo et al. further teach monitoring a pressure in the test chamber to determine if a trigger pressure (P1 or P2) is reached in a predetermined time (T1 or T2).  The trigger pressure (P1) can be about 100 mbar and is higher than a target pressure (0 mbar).  The other trigger pressure (P2) can be about 10 mbar and is higher than a target pressure (0 mbar).  The first time (T1) can be about 1 second, and the second time (t2) can be about 1.9 seconds as shown in figure 6.  
At a certain time (T3) a stabilization time of about 0.2 seconds is used, and after this time the second isolation valve (reference item 37) is closed thus again isolating the test chamber from the vacuum source.  The vacuum decay pressure is monitored to determine if a leak exists.  Guazzo et al. states "[i]f the test continues in the preferred embodiment, the differential pressure transducer, which is also in communication with the vacuum conduit and the controller, continues to monitor the pressure within the test chamber for a final test period, as measured in seconds. If an increase in pressure is detected during this third period of time, such change indicates a leak in the test sample."  Therefore, it is clear from Guazzo et al. that the test system has a controller with a timer.  
	Therefore, with regard to claim 1, Guazzo et al. teach a method of testing for package leaks by a test system that includes a vacuum source, a test chamber in which a package is received for testing, and a valve for selectively isolating the test chamber from the vacuum source, placing a package in the test chamber, evacuating air from the test chamber by the vacuum source, detecting a trigger pressure as the test system approaches a target pressure, wherein the trigger pressure is higher than the target pressure, initiating a timer by a microcontroller upon detecting the trigger pressure, isolating the test chamber from the vacuum source upon expiration of the timer, and subsequently initiating a test detecting the presence or absence of a leak in the package based on pressure measurements in the test system.
	With regard to claim 2 a vacuum level decay (pressure rise) is shown as the increasing curve (reference item 62) and indicates that the package has a leak.  Otherwise the package is determined not to have a leak.  See column 9 (lines 3-12).  Therefore, Guazzo et al. teach the method where a leak is detected when the pressure measurement is higher than the target pressure, and the absence of a leak is detected when the pressure measurement is no greater than the target pressure.
	With regard to claim 3 Guazzo et al. teach "[i]f the container involves a flexible wall or surface, such as a blister package or pouch, the test chamber may include a flexible surface that will allow conformance to the package's flexible surface to thus minimize dead space in the test chamber as well as restrict package wall or surface movement during a test cycle.  Therefore, Guazzo et al. teach the method wherein the test chamber is a flexible test chamber.
	With regard to claim 4 Guazzo et al. teach the test system comprising a pressure transducer (reference item 35 or 36) that are electronically connected to the microcontroller (reference item 40) and used to measure pressure data in the test system , such that pressure data is collected in the test chamber system and communicated to the microcontroller.
et al. teach "[i]f the container involves a flexible wall or surface, such as a blister package or pouch, the test chamber may include a flexible surface that will allow conformance to the package's flexible surface to thus minimize dead space in the test chamber as well as restrict package wall or surface movement during a test cycle.  Therefore, Guazzo et al. teach the method wherein the package is a flexible package.
	With regard to claim 7 Guazzo et al. teach, upon opening the first isolation valve, the measured pressure will increase as air from the test chamber is removed due to the fact that the test chamber is probably around ambient pressure (1 atm, 1013 mbar) when it was closed and the test system is around 0 mbar.  The pressure increase will plateau before decreasing as the test chamber's pressure is reduced by the vacuum pump.  Therefore, Guazzo et al. teach the trigger pressure is set between the target pressure and an evacuation pressure, the evacuation pressure is a plateauing pressure value upon evacuating air from the test chamber before the pressure measurement decreases.
	With regard to claim 8 Guazzo et al. teach that the first isolation valve is initially closed while the vacuum pump operates.  The vacuum level in the test system up to the isolation valve (reference item 43) is about 0 mbar.  See column 9 (lines 23-28).  Therefore, Guazzo et al. teach the method comprising maintaining a controlled vacuum pressure within the test system prior to communicating the test system to the test chamber.
	With regard to claim 9 Guazzo et al. teach that the measured pressure can spike (reference item 60) indicating a gross leak.  Therefore, Guazzo et al. teach determining the presence of a leak is detected when a pressure spike is present in the pressure measurements.
et al. teach "[i]f the container involves a flexible wall or surface, such as a blister package or pouch, the test chamber may include a flexible surface that will allow conformance to the package's flexible surface to thus minimize dead space in the test chamber as well as restrict package wall or surface movement during a test cycle.  Therefore, Guazzo et al. teach the method wherein the package is at least one of a non-porous product package, a pouch, a blister package, or a medicinal package. 
	With regard to claim 24 Guazzo et al. shown a test system without means for regulating the vacuum.   Therefore, Guazzo et al. teach the method wherein the evacuating air from the test chamber comprises drawing an unregulated vacuum.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Guazzo et al. as applied to claim 1 above, and further in view of Yaberg.
With regard to claim 23 Guazzo et al. shown a test system without means for regulating the vacuum.   Raspon, Jr. et al. teach a method and apparatus for testing for package leaks using a vacuum source (reference item 14), a package (reference item 10) that is tested, and a valve (reference item 18) that can selectively isolate the package from the vacuum source via a conduit (reference item 12).  Furthermore, Yaberg teach that it is known to provide a leak testing system opening a bypass solenoid before applying a regulated vacuum, and closing the bypass solenoid after the pressure approaches the test vacuum level and before measuring the mass air flow from the speaker enclosure while maintaining the test vacuum level, may be included."  This would require the use of an appropriate valve in order to allow the flow to actually bypass the regulator.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Guazzo et al. with the teachings of Rapson, Jr. et al. in order to provide a vacuum regulator for the predicable benefit of ensuring that the test package is not subjected to a sudden vacuum level (vacuum spike) that could damage the package during the leak testing.   
	With regard to claim 25 Guazzo et al. teach trigger pressures, target pressures, and timer settings.  One of ordinary skill can choose the values desired for the trigger pressures, target pressures, and timer settings for operating the vacuum decay test based on the test chamber size, the vacuum level selected, the test package type/size, etc.  
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Guazzo et al. in view of Yaberg.
Guazzo et al. teach a method and apparatus for testing for package leaks using a vacuum source (reference item 38), a test chamber (reference items 22 and 26) holding a package 
Guazzo et al. teach that the first isolation valve is initially closed while the vacuum pump operates.  The vacuum level in the test system up to the isolation valve (reference item 43) is about 0 mbar.  See column 9 (lines 23-28).  Guazzo et al. teach placing the package in the test chamber and evacuating air from the test chamber using the vacuum source.  This evacuation is first done by opening the first isolation valve (reference item 43) and, after a certain time, opening the second isolation valve (reference item 37).  Guazzo et al. further teach monitoring a pressure in the test chamber to determine if a trigger pressure (P1 or P2) is reached in a predetermined time (T1 or T2).  The trigger pressure (P1) can be about 100 mbar and is higher than a target pressure (0 mbar).  The other trigger pressure (P2) can be about 10 mbar and is higher than a target pressure (0 mbar).  The first time (T1) can be about 1 second, and the second time (t2) can be about 1.9 seconds as shown in figure 6.  
At a certain time (T3) a stabilization time of about 0.2 seconds is used, and after this time the second isolation valve (reference item 37) is closed thus again isolating the test chamber from the vacuum source.  The vacuum decay pressure is monitored to determine if a leak exists.  Guazzo et al. states "[i]f the test continues in the preferred embodiment, the differential pressure transducer, which is also in communication with the vacuum conduit and the controller, continues to monitor the pressure within the test chamber for a final test period, as measured in seconds. If an increase in pressure is detected during this third period of time, such change indicates a leak in the test sample."  Therefore, it is clear from Guazzo et al. that the test system has a controller with a timer. 
et al. shown a test system without means for regulating the vacuum.   Yaberg teach that it is known to provide a leak testing system having a vacuum source (reference item 18) coupled to a conduit (reference item 20) for leak testing a package (reference item 12).  The system can have a regulator (reference item 24).  In one embodiment the system has a bypass (reference item 26).  Yaberg states "[a]dditionally, steps of opening a bypass solenoid before applying a regulated vacuum, and closing the bypass solenoid after the pressure approaches the test vacuum level and before measuring the mass air flow from the speaker enclosure while maintaining the test vacuum level, may be included."  This would require the use of an appropriate valve in order to allow the flow to actually bypass the regulator.
Therefore, with regard to claim 20, Guazzo et al. and Yaberg teach a system for testing for package leaks, where the system comprises a vacuum source connected to a test chamber via a conduit, a pressure regulator connected in the conduit between the vacuum source and the test chamber, a first valve (reference item 43) connected in the conduit between the pressure regulator and the test chamber for selectively isolating the vacuum source from the conduit, a second valve (reference item 37) connected in the conduit between the first valve and the test chamber for isolating the test chamber from the conduit, a pressure transducer (reference item 35 or 36 in Guazzo et al.) connected to the conduit between the first valve and the second valve for measuring pressure in the test system; a microcontroller (reference item 40), a timer (not et al.) wherein the microcontroller is configured to: control the timer, initiates the timer when the pressure transducer detects a trigger pressure as the system approaches a target pressure, wherein the trigger pressure is higher than the target pressure, and, close the first valve to isolate the vacuum source from the conduit upon expiration of the timer.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Guazzo et al. with the teachings of Yaberg in order to provide a vacuum regulator for the predicable benefit of ensuring that the test package is not subjected to a sudden vacuum level (vacuum spike) that could damage the package during the leak testing.   
	With regard to claim 21 Guazzo et al. teach the test system comprising a third valve (reference item 42) connected in the conduit between the first valve and the second valve for venting the system.
	With regard to claim 22 Guazzo et al. and Yaberg teach or otherwise suggest a leak test system comprising a fourth valve connected in the conduit between the vacuum source and the test chamber for bypassing the vacuum regulator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856